DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
In claim 15, line 10, the phrase “within the” is repeated and should be deleted.
In claim 16, line 3, the phrase “arranging the arranging one” should read “arranging the one”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 9-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high durometer” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “high durometer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown from the claims or disclosure what would be considered a “high” durometer versus what would be considered a “low” durometer.
The term “low durometer” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “low durometer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown from the claims or disclosure what would be considered a “low” durometer versus what would be considered a “high” durometer.
Claim 6 recites the limitation "the terminal pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a seal plug" in line 3. It is unclear form the claim is the seal plug is intended to be part of the connector port subassembly, or is instead being referred to in an intended use respect.
Claim 9 recites the limitation "the core subassembly" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the sidewalls" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the connector port subassembly" in line 2. It is unclear which of the “one or more” connector port subassemblies is being referred to.
Claim 19 recites the limitation “an implantable medical device” in lines 2-3. It is unclear if this is the same or a different implantable medical device as that referred to on lines 1-2 of the claim.
Claim 20 recites the limitation "the first connector port subassembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second connector port subassembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "an implantable medical device" in line 3. It is unclear if this is the same or a different medical device as that recited in claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries et al. (U.S. Patent No. 7,601,033), herein Ries. Regarding claim 1, Ries discloses a connector port subassembly for a medical device, the connector port subassembly comprising: a core subassembly 80; a connector bore 84 arranged within the core subassembly including a proximal end and a distal end; one or more connector blocks 92 configured to interference fit within the connector bore (see Figures 3 and 4 and col. 4, ln. 38-42); one or more windows 86 through the core subassembly to the one or more connector blocks (see Figures 3 and 4); and one or more seal rings configured to interference fit within the connector bore and eliminate adulterant entry into the connector bore through the one or more windows, the one or more seal rings having sidewalls, a first surface extending between the sidewalls, and a plurality of ridges arranged along the first surface and the sidewalls of the one or more seal rings configured to engage with an interior surface of the connector bore (see Figures 5-9 and col. 6, ln. 22-53).
Regarding claim 2, it can be seen in Figures 8 and 9 that the connector bore includes three different diameters, and it can be seen that the smallest inner diameter of the connector bore is smaller than the inner or outer diameter of the one or more sealing rings (see col. 7, ln. 43-53).
Regarding claim 3, Ries discloses that the one or more seal rings includes a first portion comprising a first material, rigid support member 180, and a second portion comprising a second material, resilient material, and the first material is less flexible than the second material (see col. 5, ln. 51-67).
Regarding claim 4, Ries discloses that the first material may be polyurethane (see col. 5, ln. 60-62 and col. 4, ln. 10-11), and the second material may be silicone rubber (see col. 5, ln. 59). As such, the first material includes a high durometer and the second material includes a low durometer.
Regarding claim 5, Ries discloses that the sidewalls and the first surface of the one or more seal rings comprise the first material (the description of the seal ring including rigid member 180 at col. 5, ln. 51-col. 6, ln. 21, and as shown in Figure 6, where the rigid member 180 includes an outer surface 188 and an inner surface 190, the sidewalls are considered inner surface 190 while the first surface is considered outer surface 188).
Regarding claim 6, Ries discloses that the connector bore includes a terminal pin cavity, and the core subassembly includes a window 32 to the terminal pin and a projection configured to at least partially surround portions of a seal plug (see reproduced Figure 9 below, Figure 1, and col. 2, ln. 54-62).

    PNG
    media_image1.png
    261
    689
    media_image1.png
    Greyscale

Regarding claim 7, Ries discloses that the seal plug is captured within the connector bore producing an interference fit between the seal plug and the connector bore (see col. 6, ln. 38-67).
Regarding claim 8, Ries discloses that the one or more seal rings includes two seal rings 260/270 and the one or more connector blocks includes one connector block 262, and the two seal rings are arranged on either side of the connector block (see Figure 9).
Regarding claim 9, Ries discloses an implantable medical device 450 comprising: a housing 454; and a header 400 attached to the housing (see Figure 15), the header including one or more connector port subassemblies, each of the one or more connector port subassemblies having: a connector bore 84 arranged within the core subassembly including a proximal end and a distal end; one or more connector blocks 92 configured to interference fit within the connector bore (see Figures 3 and 4 and col. 4, ln. 38-42); one or more windows 86 through the core subassembly to the one or more connector blocks (see Figures 3 and 4); and one or more seal rings configured to interference fit within the connector bore and eliminate adulterant entry into the connector bore through the one or more windows (see Figures 5-9 and col. 6, ln. 22-53).
Regarding claim 10, Ries discloses that the one or more connector port subassemblies include a first connector port 406 subassembly and a second connector port subassembly 408, overmolded to the housing (see Figures 14 and 15).
Regarding claim 11, Ries discloses that the one or more seal rings includes a first portion comprising a first material, rigid support member 180, and a second portion comprising a second material, resilient material, and the first material is less flexible than the second material (see col. 5, ln. 51-67).
Regarding claim 12, Ries discloses that the first material may be polyurethane (see col. 5, ln. 60-62 and col. 4, ln. 10-11), and the second material may be silicone rubber (see col. 5, ln. 59). As such, the first material includes a high durometer and the second material includes a low durometer.
Regarding claim 13, Ries discloses that the sidewalls and the first surface of the one or more seal rings comprise the first material (the description of the seal ring including rigid member 180 at col. 5, ln. 51-col. 6, ln. 21, and as shown in Figure 6, where the rigid member 180 includes an outer surface 188 and an inner surface 190, the sidewalls are considered inner surface 190 while the first surface is considered outer surface 188).
Regarding claim 14, Ries discloses that the one or more seal rings having sidewalls, a first surface extending between the sidewalls, and a plurality of ridges 106/108 arranged along the first surface and the sidewalls of the one or more seal rings configured to engage with an interior surface of the connector bore (see Figures 5 and 6).
Regarding claim 15, Ries discloses a method of manufacturing one or more connector port subassemblies, method comprising: arranging one or more connector blocks within a connector bore to interference fit within the connector bore (see col. 9, ln. 53-62), the connector bore being arranged within a core subassembly and having a proximal end and a distal end and one or more windows through the core subassembly configured to allow electrical interface with the one or more connector blocks (see col. 9, ln. 40-49); and arranging one or more seal rings within the connector bore to interference fit within the within the connector bore and eliminate adulterant entry into the connector bore through the one or more windows (see col. 9, ln. 63-67).
Regarding claim 16, Ries discloses that arranging the one or more seal rings within the connector bore includes arranging a first seal ring within the connector bore, and arranging the arranging one or more connector blocks within the connector bore includes arranging a first connector block within the connector bore, and arranging the first seal ring within the connector bore occurs prior to arranging the first connector block within the connector bore (see col. 9, ln. 62-67 and col. 6, ln. 38-67).
Regarding claim 17, Ries discloses that the one or more seal rings includes two seal rings 260/270 and the one or more connector blocks includes one connector block 262, and the two seal rings are arranged on either side of the connector block (see Figure 9).
Regarding claim 18, Ries discloses that arranging the one or more connector block and arranging the one or more seal rings within the connector bore includes forming a first connector port subassembly and further comprising forming a second connector port subassembly by arranging one or more connector blocks within a second connector bore to interference fit within the connector bore and arranging one or more seal rings within the second connector bore to interference fit within the second connector bore (see col. 8, ln. 46-col. 9, ln. 33, where Ries discloses that the second connector bore is formed in the same way as the first).
Regarding claim 19, Ries discloses forming a header of an implantable medical device by overmolding the connector port subassembly to a housing of an implantable medical device (see col. 8, ln. 46-col. 9, ln. 33).
Regarding claim 20, Ries discloses that forming the header includes overmolding the first connector port subassembly and the second connector port subassembly to the housing of an implantable medical device, with the first connector port subassembly being arranged above or beside the second connector port subassembly (see Figures 14 and 15 and col. 8, ln. 46-col. 9, ln. 33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited which includes documents cited in copending international application PCT/US20/65554.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792